         Case 1:18-cv-01233-CAP Document 82 Filed 03/18/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                            )
                                           )
               Plaintiff,                  )   Civil Action No.
                                           )
v.                                         )   1:18-cv-01233-CAP-CMS
                                           )
EQUIFAX INFORMATION                        )
SERVICES LLC and NATIONAL                  )
CONSUMER TELECOM &                         )
UTILITIES EXCHANGE, INC.,                  )
                                           )
               Defendants.                 )


             JOINT MOTION TO STAY CASE PENDING MEDIATION

        Plaintiff Glenn Heagerty and Defendants, National Consumer Telecom &

Utilities Exchange, Inc., (“NCTUE”) and Equifax Information Services LLC

(“Equifax”) (collectively referred to herein as “Defendants”), submit this Joint

Motion to Stay Case Pending Mediation and show as follows:

        1.     The parties are currently engaged in settlement negotiations and have

exchanged offers and demands.

        2.     The parties have scheduled a mediation for March 27, 2020, with

Wayne Thorpe, should they be unable to resolve the claims informally before that

date.



                                           1
        Case 1:18-cv-01233-CAP Document 82 Filed 03/18/20 Page 2 of 3




      3.     The parties request that the Court stay the case through April 1, 2020

so that they may continue their settlement negotiations and, if necessary, proceed

with the scheduled mediation.

      4.     The parties respectfully submit that the limited requested stay is in the

best interests of all involved because a resolution of the case at this stage will avoid

the need for additional time, burden and expense to the parties and the Court.

      WHEREFORE, the parties respectfully request that this motion be granted.

                                        KING & SPALDING LLP

                                        By: /s/ J. Anthony Love
                                        J. Anthony Love (Ga. Bar No. 459155)
                                        1180 Peachtree Street N.E.
                                        Atlanta, Georgia 30309-3521
                                        Tel: (404) 572-4600
                                        Fax: (404) 572-5100
                                        Email: tlove@kslaw.com
                                        Attorneys for Defendant Equifax
                                        Information Services LLC and National
                                        Consumer Telecom & Utilities Exchange,
                                        Inc.




                                           2
        Case 1:18-cv-01233-CAP Document 82 Filed 03/18/20 Page 3 of 3




                                     MCRAE BERTSCHI & COLE LLC

                                     /s/ Craig E. Bertschi (w/ permission)
                                     Craig E. Bertschi
                                     Georgia Bar No. 055739
                                     Charles J. Cole
                                     Ga. Bar No. 176704
                                     1350 Center Drive
                                     Suite 200
                                     Dunwoody, Georgia 30338
                                     Tel: (678) 999-1100
                                     ceb@mcraebertschi.com
                                     cjc@mcraebertschi.com
                                     Attorneys for Plaintiff Glenn Heagerty



                     CERTIFICATE OF COMPLIANCE

      The undersigned certifies that 14-point New Times Roman was used for this

Motion and that it has been formatted in compliance with Local Rule 5.1.

      This 18th day of March 2020.

                                            /s/ J. Anthony Love
                                            J. Anthony Love




                                        3
